Case.net: 20NM-CV00471 - Docket Entries                                      Page 1 of 1
     Case: 1:20-cv-00208-ACL Doc. #: 1-3 Filed: 09/29/20 Page: 1 of 16 PageID #: 7




                                                                                      Search for Cases by: Select Search Method...         
Judicial Links   | eFiling   | Help      | Contact Us | Print                                       GrantedPublicAccess Logoff CLKINSELLA
                 20NM-CV00471 - CHARLES CAWHORN VS. MAGNITUDE 7 METALS, INC.
                                        AND D (E-CASE)


                             This information is provided as a service and is not considered an official court record.
Click here to eFile on Case
Click here to Respond to Selected Documents
                                            Sort Date Entries:                        Descending       Display Options:
                                                                                                                          All Entries      
                                                                                      Ascending


09/23/2020        Summons Personally Served
                  Document ID - 20-SMOS-39; Served To - RUSCHE, DONNA; Server - SO BLOUNT CO TN; Served
                  Date - 15-SEP-20; Served Time - 00:00:00; Service Type - Sheriff Department; Reason Description -
                  Served

09/22/2020        Notice of Service
                  Return of Service of Summons; Electronic Filing Certificate of Service.
                    Filed By: DIEDRE ABIGAIL PETERS
                    On Behalf Of: CHARLES MICHAEL CAWHORN

08/21/2020        Summons Issued-Circuit
                  Document ID: 20-SMOS-39, for RUSCHE, DONNA.
                  Summons Issued-Circuit
                  Document ID: 20-SMCC-192, for MAGNITUDE 7 METALS.
                  Filing Info Sheet eFiling
                      Filed By: DIEDRE ABIGAIL PETERS
                  Note to Clerk eFiling
                    Filed By: DIEDRE ABIGAIL PETERS
                  Pet Filed in Circuit Ct
                  Petition.
                     On Behalf Of: CHARLES MICHAEL CAWHORN
                  Judge Assigned
Case.net Version 5.14.0.18                                  Return to Top of Page                                         Released 09/01/2020




                                                                                                                                        EXHIBIT
                                                                                                                                           A

https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                           9/29/2020
                                                                                               Electronically Filed - New Madrid - August 21, 2020 - 01:44 PM
  Case: 1:20-cv-00208-ACL Doc. #: 1-3 Filed: 09/29/20 Page: 2 of 16 PageID #: 8
                                                                          20NM-CV00471

                IN THE CIRCUIT COURT OF NEW MADRID COUNTY
                             STATE OF MISSOURI

CHARLES CAWHORN,                           )
                                           )
                     Plaintiff,            )
                                           )
       vs.                                 )       Case No. _______________
                                           )
MAGNITUDE 7 METALS, Inc.,                  )
a Delaware Corporation,                    )
      Serve Registered Agent:              )
      CT Corporation System                )
      120 South Central Ave,               )
      Clayton, Missouri, 63105             )
                                           )
and                                        )
                                           )
DONNA RUSCHE,                              )
    Serve at:                              )
    3746 Jackson Bend Drive                )
    Louisville, TN, 37777                  )
                                           )
                       Defendants.         )       JURY TRIAL DEMANDED

                                         PETITION

       COMES NOW Plaintiff Charles Cawhorn by and through his attorneys, Blanton, Nickell,

Collins, Douglas, and Hanschen, LLC, and for his cause of action against Defendants state as

follows:

                                      Parties and Venue

       1.     Plaintiff Charles Cawhorn (“Mr. Cawhorn” or “Plaintiff”) resides in Lilbourn,

New Madrid County, Missouri.

       2.     At all relevant times, Plaintiff was employed as a control room operator at

Magnitude 7 Metals, LLC’s (“Magnitude 7’s”) Marston, Missouri aluminum smelting plant.

       3.      Magnitude 7’s Marston plant is located in New Madrid County, Missouri, with a

street address of 391 St Jude Industrial Park, Marston, MO 63866 (“Marston Plant”).


                                               1
                                                                                                      Electronically Filed - New Madrid - August 21, 2020 - 01:44 PM
  Case: 1:20-cv-00208-ACL Doc. #: 1-3 Filed: 09/29/20 Page: 3 of 16 PageID #: 9




         4.     Defendant Magnitude 7 is a foreign corporation doing business in New Madrid

County, Missouri at its Marston Plant.

         5.     Donna Rusche (“Rusche”) is an individual who, upon information and belief,

resides in Louisville, Blount County, Tennessee. At all relevant times, Rusche was a Human

Resources Manager for Magnitude 7.

         6.     Venue is proper in this Court under § 213.111 R.S.Mo. because the unlawful

discriminatory employment practices were committed in New Madrid County, Missouri.

                               Allegations Common to All Counts

         7.     Plaintiff incorporates by reference the allegations in Paragraphs 1 through 6

above.

         8.     At all relevant times, Defendant Magnitude 7 employed fifty or more employees

such that it was an employer within the meaning of the FMLA, 29 U.S.C. §§ 2601-2654, ADA,

42 U.S.C. §§ 12101-12213, and MHRA, §§ 213.10-213.137 R.S.Mo.

         9.     Plaintiff filed a charge of discrimination with the Missouri Commission on

Human Rights and the EEOC within 180 days of the acts complained of and filed this Petition

within 90 days of the date of the Right to Sue letters, which were issued on July 7, 2020 and July

14, 2020. This action is timely and Plaintiff has exhausted all of his administrative prerequisites

to filing this acting

         10.    Plaintiff worked at Noranda’s aluminum smelting plant for over twenty years

before the plant closed down in the spring of 2016.

         11.    In 2018, Magnitude 7 reopened the plant and hired Plaintiff.

         12.    Plaintiff has diabetes and high blood pressure and is under a doctor’s care for

those conditions. At all relevant times, Magnitude 7 was aware of these conditions.




                                                 2
                                                                                                      Electronically Filed - New Madrid - August 21, 2020 - 01:44 PM
 Case: 1:20-cv-00208-ACL Doc. #: 1-3 Filed: 09/29/20 Page: 4 of 16 PageID #: 10




       13.     On or about August 19, 2019, Plaintiff became severely ill while he was at work.

He could not stop vomiting. A foreman took him to the company nurse, Karen Brands. Nurse

Brands knew Plaintiff was diabetic but did not check his blood sugar.

       14.     Magnitude 7 refused to excuse Plaintiff from work. Plaintiff was severely ill and

had no choice but to leave.

       15.     Plaintiff went to the emergency room at St. Francis Medical Center where he was

admitted to the ICU with diabetic ketoacidosis, acute kidney injury, and hyperkalemia. His

condition was life-threatening. Plaintiff was hospitalized from August 19-21, 2019.

       16.     While in the hospital, Plaintiff requested to use his three available personal days.

Magnitude 7 denied the request.

       17.     On August 20, Plaintiff’s wife Shelly Cawhorn (“Mrs. Cawhorn”) called Rusche

and informed her Plaintiff was hospitalized and was requesting FMLA leave. Mrs. Cawhorn

asked Rusche to send FMLA certification paperwork to the hospital. Rusche refused and

demanded to speak with Plaintiff directly. Mrs. Cawhorn put Rusche on speaker phone in

Plaintiff’s ICU room. Rusche told Plaintiff his request for FMLA leave was denied and he was

fired because he had already missed too many days

       18.     That same day, August 20, 2019, Magnitude 7 sent Plaintiff a letter stating that he

was terminated for unexcused absences from months earlier, March 4, April 1, April 4, April 10,

May 20, and May 22, 2019. The letter stated that each one of the “offenses” had been reviewed

with Plaintiff on each separate occasion.

       19.     On March 4, 2019, Plaintiff’s entire department was sent home because there

were no raw materials. This “offense” was never reviewed with Plaintiff.

       20.     On April 1, 2019, Magnitude 7 excused Plaintiff from work after a company

nurse sent him home. This “offense” was never reviewed with Plaintiff.


                                                3
                                                                                                    Electronically Filed - New Madrid - August 21, 2020 - 01:44 PM
 Case: 1:20-cv-00208-ACL Doc. #: 1-3 Filed: 09/29/20 Page: 5 of 16 PageID #: 11




         21.   On April 4, 2019, Plaintiff left work early due to illness. Magnitude 7 did not

count this as an absence until August 19, 2019, the day that Plaintiff went to the hospital. The

“offense” was never reviewed with Plaintiff.

         22.   On May 20, 2019, Plaintiff worked a full shift, as shown by Magnitude 7’s own

records. This “offense” was never reviewed with Plaintiff.

         23.   Magnitude 7 met with Plaintiff only one time to discuss any of the alleged

absences. This was on May 23, 2019. At that time, Magnitude 7 did not tell Plaintiff he already

missed too many days. Nor did it terminate Plaintiff’s employment.

         24.   The termination letter was falsified for the purpose of covering up Magnitude 7

and Rusche’s unlawful acts.

         Count I – Interference with Rights Under the FMLA, 29 U.S.C. §§ 2601-2654
             (Against Defendants Magnitude 7 Metals, LLC and Donna Rusche)

         25.   Plaintiff incorporates by reference the allegations in Paragraphs 1 through 24

above.

         26.   At all relevant times, Defendant Rusche was a person acting, directly or

indirectly, in the interest Magnitude 7, such that she was an employer under the FMLA, 29

U.S.C. §§ 2601-2654.

         27.   Defendant Rusche was the final decision-maker with respect to the decisions to

deny Plaintiff FMLA leave and terminate his employment.

         28.   On August 19-21, 2019, Plaintiff had one or more serious health conditions,

including diabetes and diabetic ketoacidosis, which required continuing treatment by a healthcare

provider and inpatient hospital care.

         29.   Plaintiff gave Magnitude 7 appropriate notice of the need for leave given the

circumstances. Plaintiff’s symptoms developed at work; therefore, Magnitude 7 was immediately



                                               4
                                                                                                       Electronically Filed - New Madrid - August 21, 2020 - 01:44 PM
 Case: 1:20-cv-00208-ACL Doc. #: 1-3 Filed: 09/29/20 Page: 6 of 16 PageID #: 12




aware of Plaintiff’s need for leave. Further, as soon as practicable, Plaintiff attempted to update

Magnitude 7 on his condition and specifically requested FMLA leave.

         30.      Plaintiff was an eligible employee under the FMLA, 29 U.S.C. §§ 2601-2654,

because he had been employed by Magnitude 7 for more than 12 months and had at least 1,250

hours of service during the previous 12-month period.

         31.      Magnitude 7 and Defendant Rusche interfered with Plaintiff’s rights under the

FMLA by terminating his employment.

         32.      As a direct and proximate result of Defendants’ conduct, Plaintiff has, and will

continue to, sustain damages in the form of lost income and benefits.

         33.      Defendants acted in bad faith and lacked reasonable grounds for believing their

acts were lawful; therefore, Plaintiff is entitled to an additional amount in liquidated damages

equal to his lost income and benefits.

         34.      Under 29 U.S.C § 2615, Plaintiff is entitled to recover reasonable attorneys’ fees

and costs.

         WHEREFORE, Plaintiff Charles Cawhorn prays for judgment against Defendants

Magnitude 7 Metals, LLC and Donna Rusche for compensatory damages in excess of $25,000;

prejudgment interest; liquidated damages as permitted by statute; an award of attorneys’ fees and

costs, and for such other and further relief as the court deems just and equitable under the

circumstances.

               Count II- Disability Discrimination under the ADA, 42 U.S.C. §§ 12101-12213
                                   (Defendant Magnitude 7 Metals, LLC)

         35.      Plaintiff incorporates by reference the allegations in Paragraphs 1 through 34

above.

         36.      Plaintiff’s diabetes and high blood pressure were disabilities within the meaning

of the ADA, 42 U.S.C. §§ 12101-12213.
                                                  5
                                                                                                       Electronically Filed - New Madrid - August 21, 2020 - 01:44 PM
 Case: 1:20-cv-00208-ACL Doc. #: 1-3 Filed: 09/29/20 Page: 7 of 16 PageID #: 13




         37.      Plaintiff is qualified to perform the essential functions of his position at

Magnitude 7, with or without reasonable accommodation.

         38.      Magnitude 7 was aware of Plaintiff’s disabilities and regarded Plaintiff as having

a disability.

         39.      Magnitude 7 terminated Plaintiff because of his actual or perceived disabilities.

         40.      As a direct and proximate result of Defendant’s conduct, Plaintiff has, and will

continue to, sustain damages in the form of lost income and benefits and emotional pain and

distress.

         41.      Magnitude 7 acted with malice or reckless indifference to Plaintiff’s federally

protected rights, subjecting it to punitive damages.

         42.      Under 42 U.S.C. § 1988 Plaintiff is entitled to recover reasonable attorneys’ fees

and costs.

         WHEREFORE, Plaintiff Charles Cawhorn prays for judgment against Defendant

Magnitude 7 Metals, LLC for reinstatement; compensatory damages in excess of $25,000;

prejudgment interest; punitive damages in an amount that is fair and reasonable; an award of

attorneys’ fees and costs, and for such other and further relief as the court deems just and

equitable under the circumstances.

               Count III- Failure to Accommodate under the ADA, 42 U.S.C. §§ 12101-12213
                                   (Defendant Magnitude 7 Metals, LLC)

         43.      Plaintiff incorporates by reference the allegations in Paragraphs 1 through 42

above.

         44.      Plaintiff’s diabetes and high blood pressure were disabilities within the meaning

of the ADA, 42 U.S.C. §§ 12101-12213.

         45.      At all relevant times, Magnitude 7 was aware of Plaintiff’s disabilities.



                                                    6
                                                                                                    Electronically Filed - New Madrid - August 21, 2020 - 01:44 PM
 Case: 1:20-cv-00208-ACL Doc. #: 1-3 Filed: 09/29/20 Page: 8 of 16 PageID #: 14




         46.   Plaintiff requested accommodations for his disabilities, specifically, that he be

permitted to use personal days or take medical leave while in the hospital.

         47.   Magnitude 7 failed to engage in the interactive process with Plaintiff about

possible accommodations.

         48.   Plaintiff’s disability could have been reasonably accommodated, among other

ways, by permitting him to use personal days or take medical leave during his hospitalization.

         49.   As a direct and proximate result of Defendant’s conduct, Plaintiff has, and will

continue to, sustain damages in the form of lost income and benefits and emotional pain and

distress.

         50.   Magnitude 7 acted with malice or reckless indifference to Plaintiff’s federally

protected rights, subjecting it to punitive damages.

         51.   Under 42 U.S.C. § 1988 Plaintiff is entitled to recover reasonable attorneys’ fees

and costs.

         WHEREFORE, Plaintiff Charles Cawhorn prays for judgment against Defendant

Magnitude 7 Metals, LLC for reinstatement; compensatory damages in excess of $25,000;

prejudgment interest; punitive damages in an amount that is fair and reasonable; an award of

attorneys’ fees and costs, and for such other and further relief as the court deems just and

equitable under the circumstances.

                       Count IV- Retaliation for Requesting Accommodations
                             under the ADA, 42 U.S.C. §§ 12101-12213
                              (Defendant Magnitude 7 Metals, LLC)

         52.   Plaintiff incorporates by reference the allegations in Paragraphs 1 through 51

above.

         53.   Plaintiff engaged in protected activities by making good faith requests for

accommodations when he asked to use personal days or take medical leave.


                                                 7
                                                                                                       Electronically Filed - New Madrid - August 21, 2020 - 01:44 PM
 Case: 1:20-cv-00208-ACL Doc. #: 1-3 Filed: 09/29/20 Page: 9 of 16 PageID #: 15




         54.     Magnitude 7 terminated Plaintiff because of his requests for accommodations.

         55.     As a direct and proximate result of Defendant’s conduct, Plaintiff has, and will

continue to, sustain damages in the form of lost income and benefits and emotional pain and

distress.

         56.     Magnitude 7 acted with malice or reckless indifference to Plaintiff’s federally

protected rights, subjecting it to punitive damages.

         57.     Under 42 U.S.C. § 1988, Plaintiff is entitled to recover reasonable attorneys’ fees

and costs.

         WHEREFORE, Plaintiff Charles Cawhorn prays for judgment against Defendant

Magnitude 7 Metals, LLC for reinstatement; compensatory damages in excess of $25,000;

prejudgment interest; punitive damages in an amount that is fair and reasonable; an award of

attorneys’ fees and costs, and for such other and further relief as the court deems just and

equitable under the circumstances.

            Count V – Disability Discrimination under the MHRA, §§ 213.10-213.137 R.S.Mo.
                                 (Defendant Magnitude 7 Metals, LLC)

         58.     Plaintiff incorporates by reference the allegations in Paragraphs 1 through 57

above.

         59.     Plaintiff’s diabetes and high blood pressure were disabilities within the meaning

of the MHRA §§ 213.10-213.137 R.S.Mo..

         60.     At all relevant times, Magnitude 7 was aware of Plaintiff’s disabilities and

regarded him as disabled.

         61.     Magnitude 7 terminated Plaintiff because of his disabilities or because it regarded

him as disabled.




                                                  8
                                                                                                     Electronically Filed - New Madrid - August 21, 2020 - 01:44 PM
Case: 1:20-cv-00208-ACL Doc. #: 1-3 Filed: 09/29/20 Page: 10 of 16 PageID #: 16




       62.     As a direct and proximate result of Defendant’s conduct, Plaintiff has, and will

continue to, sustain damages in the form of lost income and benefits and garden variety

emotional pain and distress.

       63.     Plaintiff is entitled to reasonable attorneys’ fees and costs under § 213.111

R.S.Mo.

       64.     Defendant acted with an evil motive or reckless indifference to Plaintiff’s rights,

subjecting it to punitive damages.

       WHEREFORE, Plaintiff Charles Cawhorn prays for judgment against Defendant

Magnitude 7 Metals, LLC for reinstatement; compensatory damages in excess of $25,000;

prejudgment interest; punitive damages in an amount that is fair and reasonable; an award of

attorneys’ fees and costs, and for such other and further relief as the court deems just and

equitable under the circumstances.



                                                    Respectfully submitted,

                                                    BLANTON, NICKELL, COLLINS
                                                    DOUGLAS & HANSCHEN, LLC
                                                    219 South Kingshighway
                                                    Post Office Box 805
                                                    Sikeston, MO 63801
                                                    P: 573-471-1000     F: 573-471-1012
                                                    shanschen@blantonlaw.com
                                                    dpeters@blantonlaw.com

                                             By:    /s/ Diedre A. Peters
                                                    Shaun D. Hanschen      #56821
                                                    Diedre A. Peters       #68319
                                                    Attorneys for Plaintiff Charles Cawhorn




                                                9
            Case: 1:20-cv-00208-ACL Doc. #: 1-3 Filed: 09/29/20 Page: 11 of 16 PageID #: 17

             IN THE 34TH JUDICIAL CIRCUIT, NEW MADRID COUNTY, MISSOURI

Judge or Division:                                              Case Number: 20NM-CV00471
WILLIAM EDWARD REEVES
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
CHARLES MICHAEL CAWHORN                                         DIEDRE ABIGAIL PETERS
                                                                PO BOX 805
                                                          vs.   SIKESTON, MO 63801
Defendant/Respondent:                                           Court Address:
MAGNITUDE 7 METALS                                              New Madrid Court House
Nature of Suit:                                                 450 Main Street
CC Employmnt Discrmntn 213.111                                  NEW MADRID, MO 63869
                                                                                                                             (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: MAGNITUDE 7 METALS
                            Alias:
 120 SOUTH CENTRAL AVE
 CLAYTON, MO 63105
       COURT SEAL OF               You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.
                                             8/21/2020
                                     _______________________________               ______________________________________________________
    NEW MADRID COUNTY
                                                   Date                                                  Clerk by:/s/Jo Crockett
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.




OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-192              1 of 1             Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                                                                                               54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 1:20-cv-00208-ACL Doc. #: 1-3 Filed: 09/29/20 Page: 12 of 16 PageID #: 18

              IN THE 34TH JUDICIAL CIRCUIT, NEW MADRID COUNTY, MISSOURI

 Judge or Division:                                          Case Number: 20NM-CV00471
 WILLIAM EDWARD REEVES
 Plaintiff/Petitioner:                                       Plaintiff’s/Petitioner’s Attorney/Address:
 CHARLES MICHAEL CAWHORN                                     DIEDRE ABIGAIL PETERS
                                                             PO BOX 805
                                                       vs.   SIKESTON, MO 63801
 Defendant/Respondent:                                       Court Address:
 MAGNITUDE 7 METALS                                          New Madrid Court House
 Nature of Suit:                                             450 Main Street
 CC Employmnt Discrmntn 213.111                              NEW MADRID, MO 63869                                        (Date File Stamp)
                           Summons for Personal Service Outside the State of Missouri
                                                        (Except Attachment Action)
  The State of Missouri to: DONNA RUSCHE
                            Alias:
  3746 JACKSON BEND DRIVE
  LOUISVILLE, TN 37777

     COURT SEAL OF             You are summoned to appear before this court and to file your pleading to the petition, copy of
                               which is attached, and to serve a copy of your pleading upon the attorney for the
                               plaintiff/petitioner at the above address all within 30 days after service of this summons upon
                               you, exclusive of the day of service. If you fail to file your pleading, judgment by default will be
                               taken against you for the relief demanded in this action.
                                             8/21/2020
                               ___________________________________                _______________________________________________
   NEW MADRID COUNTY                                Date                                               Clerk by:/s/Jo Crockett
                               Further Information:
                                                Officer’s or Server’s Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is __________________________________ of ______________________ County, ________________ (state).
     3. I have served the above summons by: (check one)
                delivering a copy of the summons and a copy of the petition to the defendant/respondent.
                leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the
                defendant/respondent with _________________________________, a person of the defendant’s/respondent’s family
                over the age of 15 years who permanently resides with the defendant/respondent.
                (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                __________________________________________ (name) ___________________________________________ (title).
                 other: ___________________________________________________________________________________________.
     Served at ______________________________________________________________________________________ (address)
     in _____________________________County, _______________ (state), on _______________ (date) at ____________ (time).

     _________________________________________________                          ______________________________________________________
                   Printed Name of Sheriff or Server                                            Signature of Sheriff or Server
                             Subscribed and sworn to before me this ___________ (day) ______________ (month) _________ (year).
                               I am: (check one)   the clerk of the court of which affiant is an officer.
                                                   the judge of the court of which affiant is an officer.
                                                   authorized to administer oaths in the state in which the affiant served the above
          (Seal)
                                                    summons. (use for out-of-state officer)
                                                    authorized to administer oaths. (use for court-appointed server)
                                                                            __________________________________________________________
                                                                                                Signature and Title
    Service Fees
    Summons        $___________________
    Non Est        $___________________
    Mileage        $___________________ (_______________miles @ $ _______ per mile)
    Total          $___________________
                             See the following page for directions to officer making return on service of summons.




OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 20-SMOS-39             1 of 2 (20NM-CV00471)           Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                         506.500, 506.510 RSMo
           Case: 1:20-cv-00208-ACL Doc. #: 1-3 Filed: 09/29/20 Page: 13 of 16 PageID #: 19
                            Directions to Officer Making Return on Service of Summons

     A copy of the summons and a copy of the motion must be served on each defendant/respondent. If any
     defendant/respondent refuses to receive the copy of the summons and motion when offered, the return shall be
     prepared accordingly so as to show the offer of the officer to deliver the summons and motion and the
     defendant’s/respondent’s refusal to receive the same.

     Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
     legally appointed guardian, by delivering a copy of the summons and motion to the individual personally or by
     leaving a copy of the summons and motion at the individual’s dwelling house or usual place of abode with some
     person of the family over 15 years of age who permanently resides with the defendant/respondent, or by delivering
     a copy of the summons and petition to an agent authorized by appointment or required by law to receive service of
     process; (2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering
     a copy of the summons and motion to the guardian personally; (3) On Corporation, Partnership or Other
     Unincorporated Association. On a corporation, partnership or unincorporated association, by delivering a copy of
     the summons and motion to an officer, partner, or managing or general agent, or by leaving the copies at any
     business office of the defendant/respondent with the person having charge thereof or by delivering copies to its
     registered agent or to any other agent authorized by appointment or required by law to receive service of process;
     (4) On Public or Quasi-Public Corporation or Body. Upon a public, municipal, governmental or quasi-public
     corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case of a city, to the
     chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body or to
     any person otherwise lawfully so designated.

     Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service is made.

     Service may be made in any state or territory of the United States. If served in a territory, substitute the word
     “territory” for the word “state.”

     The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which
     the person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and
     manner of service, the official character of the affiant, and the affiant’s authority to serve process in civil actions
     within the state or territory where service is made.

     Service must be made less than 10 days nor more than 30 days from the date the defendant/respondent is to
     appear in court. The return should be made promptly, and in any event so that it will reach the Missouri court within
     30 days after service.




OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 20-SMOS-39      2 of 2 (20NM-CV00471)        Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                               506.500, 506.510 RSMo
                                                                                  Electronically Filed - New Madrid - September 22, 2020 - 02:29 PM
Case: 1:20-cv-00208-ACL Doc. #: 1-3 Filed: 09/29/20 Page: 14 of 16 PageID #: 20
                                                                                  Electronically Filed - New Madrid - September 22, 2020 - 02:29 PM
Case: 1:20-cv-00208-ACL Doc. #: 1-3 Filed: 09/29/20 Page: 15 of 16 PageID #: 21
                                                                                  Electronically Filed - New Madrid - September 22, 2020 - 02:29 PM
Case: 1:20-cv-00208-ACL Doc. #: 1-3 Filed: 09/29/20 Page: 16 of 16 PageID #: 22
